Johnson, Judge:
Th e merchandise involved in this appeal consists of concrete reinforcement bars imported from France and entered at the port of Corpus Christi.
This case has been submitted on a stipulation reading as follows:
It is hereby stipulated, consented, and agreed by and between the attorney for the plaintiff and the defendant that (1) The merchandise involved herein was properly dutiable on the basis of export value as defined in Sec. 402 (d) of the Tariff Act of 1930.
(2) The foreign value, as defined in Sec. 402 (c) of the Tariff Act of 1930, for the involved merchandise was either lower, or non existant [sic].
(3) The export value for the involved merchandise is as follows: $115 per metric ton, plus $1.00 per metric ton for grade, plus $3.00 per metric ton for size, less inland charges of $7.42 per metric ton.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such value was $116 per metric ton, plus $1 per metric ton for grade, plus $3 per metric ton for size, less inland charges of $7.42 per metric ton.
Judgment will be rendered accordingly.